DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1-15 are pending wherein claims 1, 6, and 11 are in independent form. 
3.	Claims 1, 6, and 11 have been amended.
Response to Arguments
4.	Applicant's arguments filed on 07/12/2022 have been fully considered but they are not persuasive. The reasons set forth below.
5.	On page 7 of the remarks, applicant argues, “Thus, Zhang simply discloses packet duplication, however, Zhang fails to disclose or suggest the first information is used to instruct the first terminal device to transmit to-be-sent data of a PDCP entity to a second terminal device. Furthermore, Zhang fails to disclose or suggest the first information is used to instruct the first terminal device to transmit to-be-sent data on each logical channel of n logical channels. Oppo fails to disclose or suggest the above limitations and fails to cure the deficiency of Zhang. Zhao also fails to disclose or suggest the above limitations and Zhao is not cited for this purpose. Therefore, Zhao fails to cure the deficiency of Zhang and Oppo.”
		In response, examiner respectfully disagrees because:
		A terminal device receives sidelink configuration information from a network device for sidelink data duplication. Sidelink communication is a device to device communication where a terminal directly communicates with another terminal (Par 003-004). Therefore, when a terminal receives sidelink configuration information for sidelink data duplication, that sidelink configuration information instructs the terminal to send duplicated data over sidelink interface to another terminal. Sidelink configuration information further includes radio bearer identifiers that are allowed to be duplicated and each radio bearer is associated with a set of logical channel identifiers (LCIDs). Therefore, the radio bearer identifiers allowed for duplication in the sidelink configuration information instruct the terminal to transmit the sidelink data (original and duplicated data) to another terminal using the associated LCIDs (Fig. 3-5, Par 0090-0094, Par 0097-0102, Par 0149-0156, Par 0160-0163).
 6.	On page 7 of the remarks, applicant argues, “In Sec 2.1, Pg. 2, Line 1-11, Proposal 2, Oppo only discloses network decides on the mapping from duplicated logical channels to different carrier(s), for a PDCP duplication enabled sidelink radio bearer. But Oppo fails to disclose n carrier identifiers corresponding to the n logical channels. Oppo is silent regarding carrier identifiers. Furthermore, Oppo fails to disclose the first information comprises n carrier identifiers corresponding to the n logical channels.”
		In response, examiner respectfully disagrees because: 
		Zhang discloses a sidelink carrier aggregation function to transmit duplicated sidelink data over different carriers (Par 0069-0071). Zhang further discloses that sidelink radio bearer (SLRB 2) for sidelink data duplication is configured by downlink control information (DCI) (Par 0006-0007, Par 0093). Therefore, in a centralized resource allocation mode (i.e. mode 3), a terminal receives control information (i.e. DCI providing sidelink configuration) from the network device including sidelink radio bearer identifier (i.e. SLRB 2) allowed for duplication. Zhang further discloses that the sidelink configuration (i.e. DCI providing sidelink configuration) received from the network device indicates the carrier in which the duplicated data should be transmitted (Par 0156, Par 0163). In mode 3 scheduling (i.e. centralized scheduling mode), Zhang discloses that sidelink configuration information includes sidelink radio bearer identifier (i.e. SLRB allowed for duplication) and carrier indicator on which the duplicated data should be transmitted. However, Zhang does not explicitly disclose a mapping of the carrier identifiers with the logical channels associated with the sidelink radio bearer allowed for duplication. Oppo discloses a network controlled sidelink configuration/scheduling (I.e. mode 3 scheduling) for carrier aggregation (CA) based sidelink duplication (Sec. 2, Pg. 1; sec 2.1, Pg. 1). Oppo further discloses that the network device (in mode 3 scheduling) provides a mapping of the logical channels to different carriers for PDCP duplication of an allowed SLRB (Sec. 2-1 Mode 3, Pg. 2, Line 1-11, Proposal 1 and 2 ----" For the second problem above, if for a SLRB, PDCP duplication is configured, a mapping between duplicated logical channels and SL grants is needed, which should be aligned between network and UE. To implement this, a simple solution is to follow the Uu CA duplication agreement in NR (from RAN2#98), i.e., map the two duplicated logical channels to different carrier(s), and then the resource grant(s) on the mapped carrier(s) could be therefore mapped to the logical channels correspondingly. And this mapping is to be done by network scheduler in mode-3”). Therefore, for carrier aggregation (CA) based sidelink duplication, the network scheduler provides the logical channels (logical channels associated with SLRB allowed for sidelink duplication) to carriers (different carriers) mapping in mode 3 sidelink scheduling/configuration. Oppo discloses that in mode 3 scheduling, the network device/scheduler provides a mapping of the n logical channels (logical channels associated with SLRB allowed for sidelink duplication) to n carriers (different carriers).
7.	On page 8 of the remarks, applicant argues, “Moreover, the combination of Zhang in view of Oppo and Zhao fails to disclose or suggest “wherein the n MAC PDUs are sent on n carriers corresponding to the n carrier identifiers respectively”. The Office Action cites Zhang Fig. 3-5, Par 0003-0005, Par 0070-0074, Par 0147-0156, Par 0159-0163 for the above limitation. However, none of the cited paragraphs disclose or suggest n carriers corresponding to the n carrier identifiers respectively. As discussed above, Zhang fails to disclose or suggest the n carrier identifiers. Thus, it is impossible for Zhang to disclose or suggest n carriers corresponding to the n carrier identifiers respectively. Since Oppo fails to disclose n carrier identifiers corresponding to the n logical channels, Oppo fails to disclose or suggest n carriers corresponding to the n carrier identifiers and Oppo fails to cure the deficiency of Zhang.”
		In response, examiner respectfully disagrees because:
	Zhang discloses that the sidelink configuration (i.e. DCI providing sidelink configuration) received from the network device indicates the carrier in which the duplicated data should be transmitted (Par 0156, Par 0163). Based on the sidelink configuration, the terminal transmits duplicated sidelink data over different carriers (carrier 1…carrier n) (Fig. 4-5). Oppo further discloses that the network device (in mode 3 scheduling) provides a mapping of the logical channels to different carriers for PDCP duplication of an allowed SLRB (Sec. 2-1 Mode 3, Pg. 2, Line 1-11, Proposal 1 and 2 ----" For the second problem above, if for a SLRB, PDCP duplication is configured, a mapping between duplicated logical channels and SL grants is needed, which should be aligned between network and UE. To implement this, a simple solution is to follow the Uu CA duplication agreement in NR (from RAN2#98), i.e., map the two duplicated logical channels to different carrier(s), and then the resource grant(s) on the mapped carrier(s) could be therefore mapped to the logical channels correspondingly. And this mapping is to be done by network scheduler in mode-3”). Therefore, for carrier aggregation (CA) based sidelink duplication, the network scheduler provides the logical channels (logical channels associated with SLRB allowed for sidelink duplication) to carriers (different carriers) mapping in mode 3 sidelink scheduling/configuration. Zhang discloses to transmit duplicated sidelink data over different carriers based on the mode 3 sidelink configuration/scheduling. Oppo discloses to provide a mapping of the logical channels (logical channels associated with SLRB allowed for sidelink duplication) to carriers (different carriers) in a mode 3 sidelink scheduling/configuration. Therefore, Zhang in view of Oppo discloses to provide a mapping of the logical channels to carriers in a mode 3 sidelink scheduling/configuration enabling the terminal to transmit duplicated sidelink data over different carriers based on the mode 3 sidelink scheduling/configuration. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20200403731 A1, hereinafter referred to as Zhang) in view of Oppo (R2-1707701, Resource selection in CA-based eV2x, hereinafter referred to as Oppo) and further in view of Zhao et al (US 20190007930 A1, hereinafter referred to as Zhao).
		Re claim 1, Zhang teaches a data transmission method, comprising:
	(i) receiving, by a first terminal device (terminal device), first information from a network device (configuration information for sidelink data duplication), wherein the first information is used to instruct the first terminal device to transmit to-be-sent data (duplicate data associated with a sidelink radio bearer) of a packet data convergence protocol (PDCP) entity (PDCP entity as shown in Fig. 4-5) on each logical channel of n logical channels (Original LCID, duplicated LCID, Fig. 4-5) to a second terminal device (sidelink communication is a device to device communication which means the terminal device transmits duplicated data to another terminal over the sidelink interface, Par 0003-0004), and wherein, the first information (configuration information for sidelink data duplication) comprises Zhang discloses to map n logical channels (original LCID, duplicated LCID) to n carriers (Fig. 4-5), however, Zhang does not disclose to include n carrier identifiers in the configuration information);
	(ii) encapsulating, by the first terminal device, n pieces of data of the n logical channels respectively into n media access control (MAC) protocol data units (PDUs) based on the first information (MAC layer generates original and duplicated MAC layer data units based on the data packets received from the RLC layer over n logical channels (original LCID, duplicated LCID)), wherein each of the n pieces of data comprise the to-be-sent data (same data is duplicated and sent over n carriers, Fig. 4-5) (Fig. 3-5, Par 0070-0074, Par 0147-0156, Par 0159-0163); and
	(iii) sending, by the first terminal device, the n MAC PDUs to the second terminal device through a straight-through link (transmitting duplicated data associated with a sidelink radio bearer to another UE, Fig. 4-5), wherein the straight-through link is a sidelink connection (sidelink communication is a device to device communication which means the terminal device transmits duplicated data to another terminal over the sidelink interface, Par 0003-0004), wherein the n MAC PDUs are sent on n carriers indicates the carrier in which the duplicated data should be transmitted (Par 0156, Par 0163). Based on the sidelink configuration, the terminal transmits duplicated sidelink data over different carriers (carrier 1…carrier n) (Fig. 4-5)) (Fig. 3-5, Par 0003-0005, Par 0070-0074, Par 0147-0156, Par 0159-0163).
		Zhang does not explicitly disclose that the first information comprises a destination address identifier for sending the to-be-sent data. Zhang also does not disclose that the first information comprises n carrier identifiers corresponding to the n logical channels and the n MAC PDUs are sent on n carriers corresponding to the n carrier identifiers respectively.
		Zhao teaches that the first information (configuration between PPP and LCG IDs for each target address, scheduling resource for each target address) comprises a destination address identifier (target address) for sending the to-be-sent data (transmitting sidelink/D2D data) (Fig. 9-10, Table 3, Par 0048-0049, Par 0068-0076, Par 0097-0099, Par 0106-0108, Par 0121-0123, Par 0125-0127, Par 0133, Par 0150, Par 0161).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zhang by including the step that the first information comprises a destination address identifier for sending the to-be-sent data, as taught by Zhang for the purpose of enabling a network device to allocate resources for D2D communication based on PPP (Priority per packet) parameter, as taught by Zhao (Par 0010-0011).
		Oppo teaches that the first information (mode 3 sidelink scheduling/configuration for carrier aggregation (CA) based sidelink duplication) comprises n carrier identifiers corresponding to the n logical channels (mapping duplicated logical channels associated with a sidelink radio bearer (SLRB) allowed for PDCP duplication to different carriers) (Sec. 2-Discussion, Pg. 1; Sec 2.1-Mode-3, Pg.1- 2, Proposal 1-2).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zhang by including the step that the first information comprises n carrier identifiers corresponding to the n logical channels, as taught by Oppo for the purpose of mapping between duplicated channels and SL grants to schedule duplicated logical channels, as taught by Oppo (Sec 2.1, Pg. 1-2). 
		Zhang discloses that the sidelink configuration/scheduling indicates the carrier in which the duplicated data should be transmitted (Par 0156, Par 0163) and transmits duplicated sidelink data over different carriers based on the sidelink configuration/scheduling (Fig. 4-5). Zhang also discloses that duplicated sidelink data corresponding to different logical channels (SLRB associated with different logical channels) has to transmit over different carriers (Fig. 4-5, Par 0071, Par 0073). Oppo discloses to provide different carriers to the logical channels (logical channels associated with SLRB allowed for sidelink duplication) mapping in a mode 3 sidelink scheduling/configuration. Therefore, Zhang in view of Oppo discloses to receive a mapping of the logical channels (logical channels associated with the SLRB allowed for sidelink duplication) to carriers in a mode 3 sidelink scheduling/configuration (Reference Oppo, Sec. 2-1 Mode-3) and Zhang discloses to transmit duplicated sidelink data (n MAC PDUs) over n carriers (carrier 1…carrier n) based on the sidelink scheduling/configuration (Fig. 4-5). Therefore, Zhang in view of Oppo and Zhao is capable of sending the n MAC PDUs on n carriers (different carriers) corresponding to the n carrier identifiers respectively (logical channels to carriers mapping, Reference, Oppo, Sec. 2.1) and it would have been obvious to do so to transmit duplicated sidelink data on different carriers as required for sidelink carrier aggregation (Reference, Zhang, Par 0071-0073).
		Claim 11 recites an apparatus performing steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 7, 12, Zhang teaches that the first information (configuration information for sidelink data duplication) is used to activate the first terminal device to transmit the to-be-sent data of the PDCP entity on each logical channel of the n logical channels (after receiving the configuration information, terminal device transmits duplicated data using n logical channels and therefore, configuration information activates data duplication and transmission of duplicated data by using the n logical channels) (Fig. 3-5, Par 0070-0074, Par 0132-0135, Par 0139-0140, Par 0147-0156, Par 0159-0163).
		Re claims 3, 8, 13, Zhang teaches that a quality of service flow (high reliability service) to which the to-be-sent data belongs corresponds to a reliability of the to-be-sent data (reliability of sidelink data) (Par 0011, Par 0040-0041, Par 0070, Par 0075, Par 0144-0145).
		Re claims 4, 9, 14, Zhang teaches that an identifier of a quality of service flow (V2X service/sidelink service) to which the to-be-sent data belongs corresponds to a reliability of the to-be-sent data (each of the V2X services is associated with a reliability) (Par 0005, Par 0011, Par 0040-0041, Par 0066-0071, Par 0075, Par 0144-0145).
		Re claims 5, 10, 15, Zhang teaches that the first information is carried in a.radio resource control (RRC) signaling (configuring sidelink radio bearer allowed for sidelink data duplication) (Par 0086-0087, Par 0090-0092, Par 0134).
		Re claim 6, Zhang teaches a data transmission method, comprising:
	(i) sending, by a network device (network device, Fig. 3), first information to a first terminal device (configuration information for sidelink data duplication), wherein the first information is used to instruct the first terminal device to transmit to-be-sent data (duplicate data associated with a sidelink radio bearer) of a packet data convergence protocol (PDCP) entity (PDCP entity as shown in Fig. 4-5) on each logical channel of n logical channels (Original LCID, duplicated LCID, Fig. 4-5) to a second terminal device (sidelink communication is a device to device communication which means the terminal device transmits duplicated data to another terminal over the sidelink interface, Par 0003-0004), and wherein the first information (configuration information for sidelink data duplication) comprises greater than 1 (n logical channels (original LCID, duplicated LCID) are mapped to n carriers, Fig. 4-5 wherein n is greater than 1) (Fig. 3-5, Par 0070-0074, Par 0087, Par 0090-0094, Par 0096-0102, Par 0132-0135, Par 0139-0140, Par 0147-0156, Par 0159-0163  --- Zhang discloses to map n logical channels (original LCID, duplicated LCID) to n carriers (Fig. 4-5), however, Zhang does not disclose to include n carrier identifiers in the configuration information);
		Zhang does not explicitly disclose that the first information comprises a destination address identifier for sending the to-be-sent data. Zhang also does not disclose that the first information comprises n carrier identifiers corresponding to the n logical channels.
		Zhao teaches that the first information (configuration between PPP and LCG IDs for each target address, scheduling resource for each target address) comprises a destination address identifier (target address) for sending the to-be-sent data (transmitting sidelink/D2D data) (Fig. 9-10, Table 3, Par 0048-0049, Par 0068-0076, Par 0097-0099, Par 0106-0108, Par 0121-0123, Par 0125-0127, Par 0133, Par 0150, Par 0161).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zhang by including the step that the first information comprises a destination address identifier for sending the to-be-sent data, as taught by Zhang for the purpose of enabling a network device to allocate resources for D2D communication based on PPP (Priority per packet) parameter, as taught by Zhao (Par 0010-0011).
		Oppo teaches that the first information comprises n carrier identifiers corresponding to the n logical channels (mapping duplicated logical channels to different carriers) (Sec 2.1, Pg. 2, Line 1-11, Proposal 2).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zhang by including the step that the first information comprises n carrier identifiers corresponding to the n logical channels, as taught by Oppo for the purpose of mapping between duplicated channels and SL grants to schedule duplicated logical channels, as taught by Oppo (Sec 2.1, Pg. 1-2). 

Relevant Prior Art
		ZTE (R2-1708509, Discussion on PC5 carrier aggregation) discloses to aggregate multiple carriers (PC5 CA) to transmit sidelink data over a wider transmission bandwidths. Carrier aggregation/multiple carriers are used to transmit duplicated sidelink data to achieve high reliability (Sec- 2.1, PC5 CA scenarios, Sec-2.2.1, Resource allocation for PC5 CA, Sec- 2.2.2, QoS requirements).






Conclusion

		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473